Case 1:20-cv-00299-CG-MU Document 10 Filed 08/04/20 Page 1 of 1     PageID #: 51




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


 JOE NATHAN JAMES, JR., Z-610,          )
                                        )
       Plaintiff,                       )
                                        )
 vs.                                    )   CIVIL ACTION 20-0299-CG-MU
                                        )
 TERRY RAYBON, et al.,                  )
                                        )
       Defendants.                      )


                                 JUDGMENT


       It is ORDERED, ADJUDGED, and DECREED that this action be and is


hereby DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) as


malicious.


       DONE and ORDERED this 4th day of August, 2020.



                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
